391 Pa. 207 (1958)
Bartle, Appellant,
v.
Zoning Board of Adjustment.
Supreme Court of Pennsylvania.
Argued November 19, 1957.
January 8, 1958.
*208 Before JONES, C.J., BELL, CHIDSEY, MUSMANNO, ARNOLD, JONES and COHEN, JJ.
Austin Miller Lee, for appellants.
Murray H. Shusterman, Deputy City Solicitor, with him Gordon Cavanaugh, Assistant City Solicitor, and David Berger, City Solicitor, for City of Philadelphia, appellee.
Frank F. Truscott, with him John V. Horan and Trommer, Silver & Barsky, for intervening defendant, appellee.
*209 OPINION PER CURIAM, January 8, 1958:
The order of the court below dismissing the appeal from the decision of the zoning board of adjustment is affirmed on the opinion of President Judge BROWN, 10 Pa. D. & C. 2d 613.
Order affirmed.